Citation Nr: 1010831	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  99-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for the purposes of accrued benefits for 
mental faculty reduction.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from August 1950 to May 1954.  The Veteran 
died in December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional development in September 2001.  In September 2003, 
the Board granted entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the purposes of accrued 
benefits for a colostomy, secondary to a decubitus ulcer, 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the purposes of accrued benefits for 
renal failure, and remanded the issues remaining on appeal 
for additional development.  A review of the record indicates 
substantial compliance with the requested development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A mental faculty reduction is not demonstrated, based 
upon the evidence in the file at date of death, to have been 
incurred as a result of VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  

3.  A mental faculty reduction is shown to have been a 
foreseeable event for the medical treatment to which the 
Veteran consented.

4.  The evidence demonstrates that the Veteran died as a 
result of respiratory failure due to end stage kidney 
failure.

5.  At the time of the Veteran's death no disabilities were 
established as service connected; however, compensation under 
the provisions of 38 U.S.C.A. § 1151 for accrued benefits 
purposes for colostomy, secondary to decubitus ulcer, was 
posthumously established.

6.  The evidence demonstrates that the Veteran's death was 
not caused or materially affected as a result of colostomy, 
secondary to a decubitus ulcer, nor any other additional 
disability for which VA compensation may be established.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A § 1151 for the purposes of accrued 
benefits for mental faculty reduction have not been met.  
38 U.S.C.A. §§ 1151, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.361, 3.1000 (2009).

2.  The criteria for entitlement to compensation, to include 
under the provisions of 38 U.S.C.A. § 1151, for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 
1310 (West 2002); 38 C.F.R. §§ 3.312, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
November 2001 letter from the RO.  That letter notified the 
claimant of VA's responsibilities in obtaining information to 
assist in completing her claims and identified her duties in 
obtaining information and evidence to substantiate the 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
noted that, in general, 38 U.S.C.A. § 5103(a) notice 
involving claims for entitlement to DIC benefits must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The claimant was 
adequately notified of these matters by the November 2001 
correspondence in this case.

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Although 
the claimant was provided no specific notification as to 
these matters, because of the decision in this case any 
deficiency in the initial notice of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  

A review of the record reveals that VA medical specialist 
opinions pertinent to the issues on appeal were obtained in 
September 2002, December 2004, January 2008, and February 
2009.  In correspondence dated in October 2009 the 
appellant's service representative, in essence, asserted that 
the February 2009 addendum medical opinion did not comply 
with the Board's request for a Veterans Health Administration 
(VHA) opinion.  The Court has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the medical 
opinions obtained in this case are adequate as they are 
predicated upon a substantially complete and accurate review 
of the claims folder and the medical records contained 
therein.  While the physician's remarks on the February 2009 
addendum opinion report unfortunately may, as noted by the 
service representative, appear to be "snide and arrogant" 
and may inartfully describe the private hospital records of 
record, the medical opinions provided in January 2008 and 
February 2009 are not shown to be erroneous nor are they 
inconsistent with the actual evidence of record.  The record 
does, in fact, include reports other than the private 
hospital discharge summary; however, there is no indication 
that any other record associated with that treatment includes 
information significantly different than as reported in the 
discharge summary.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.



Factual Background

The Veteran's service treatment records are negative for 
complaint, treatment, or diagnosis for any pertinent medical 
disorder.  A May 1954 separation examination revealed no 
abnormalities upon clinical evaluation.  VA records show that 
service connection was not established for any disability 
during the Veteran's life.  

VA hospital records show that on May 27, 1997, the Veteran 
was admitted for replacement of an aortic valve.  Upon 
admission, he was noted to have coronary artery disease, 
hypertension, diabetes mellitus, acute renal failure, and 
respiratory failure.  Records indicate that during the course 
of VA hospitalization, the Veteran developed a bedsore in the 
area of his sacrum.  A June 1997 nursing note indicated that 
the Veteran's buttocks had reddened and a "thickness 
breakdown" was noted.  A subsequently dated June 1997 note 
indicated that a decubitus ulcer was increasing.  A July 15, 
1997, chronological note indicated that hospital staff found 
the ulcer had worsened and was deeper.  

Records show that on July 21, 1997, the Veteran underwent 
wide debridement and a diverting loop transverse colostomy 
was installed.  It was noted that the wound granulated 
"nicely" and that the exposed portion of the sacrum could 
undergo flap closing when the Veteran's condition stabilized.  
Documents indicating notice of the risks and consent for VA 
procedures are of record.

An October 1997 VA hospital discharge summary noted diagnoses 
of aortic stenosis, coronary artery disease, hypertension, 
diabetes, mellitus, acute renal failure, and respiratory 
failure.  The report also noted that the Veteran's mental 
status had deteriorated over the last six weeks.  He opened 
his eyes and moved his upper extremities spontaneously, but 
did not follow simple commands and did not respond 
significantly to verbal stimuli.  The etiology of his mental 
status changes was not fully known.  Metabolically, all 
possibilities had been evaluated.  A computerized tomography 
(CT) scan did not identify any significant infarctions or 
other anatomical causes.  It was appreciated, however, that 
the degree of spontaneous upper extremity movement and eye 
opening was significantly decreased during states of sepsis.

Private hospital records show the Veteran was transferred to 
St. Vincent Mercy Medical Center on October 22, 1997.  A 
discharge summary noted that he was transferred from a VA 
hospital in Michigan and that he had experienced multiple 
systemic complications since undergoing elective aortic valve 
replacement on May 29, 1997.  The discharge diagnoses 
included metabolic encephalopathy, respiratory failure, 
chronic renal failure, sacral decubitus ulcer, type II 
diabetes mellitus, status post drainage of retroperitoneal 
hematoma, and atrial fibrillation.  It was also noted that he 
had renal hypertension/postoperative renal insufficiency, 
possibly due to a combination of aminoglycoside toxicity, 
hypertension, and sepsis and that he had been on dialysis 
almost everyday while at that facility.  There was a Grade 4 
sacral decubitus ulcer which had stayed open and through 
which the Veteran's sacrum was visible.  

The Veteran's death certificate shows he died in December 
1997.  The immediate cause of death was cardiorespiratory 
failure due to end stage kidney failure.

In statements in support of her claim the appellant asserted 
that the Veteran walked into a VA medical facility in May 
1997 for a relatively routine procedure and that after that 
procedure he was bedridden, hardly recognized family members, 
and had no quality of life.  It was further asserted, in 
essence, that there was no indication that oxygen deprivation 
due to mucous plugs in a tracheotomy tube had been adequately 
addressed.  Various submissions on behalf of the appellant 
reveal her contention that she and other family members had 
informed VA staff members throughout the Veteran's 
hospitalization of a worsening decubitus ulcer.  A transcript 
of an August 1997 recorded conversation between the Veteran's 
daughter, son-in-law, and a physician, identified in a May 
2001 Supplemental Statement of the Case as one of the 
directors of a VA medical facility, is included in the 
record.  In that conversation the physician admitted that the 
Veteran's decubitus ulcer developed because, in part, there 
was "a problem with patient care."  The physician also 
clearly indicated that the Veteran was at high risk for 
complications during his hospitalization because of the 
nature and extent of his multiple serious medical problems.  
Other reports indicate that in an effort to correct a problem 
caused by the development of the decubitus ulcer the Veteran 
ultimately underwent a colostomy.

A September 2002 VA medical opinion by a specialist in 
nephrology found that the Veteran's acute and chronic renal 
failures were unfortunate, but not unexpected, complications 
in surgeries to correct severe aortic stenosis.  The 
physician further observed that renal failure commonly 
occurred following that surgery and that it was reasonable to 
conclude that renal failure contributed to the Veteran's 
unfortunate outcome, but that there was "no evidence that 
the renal failure occurred as a result of negligence on the 
part of . . . VA or its staff."  

In a September 2003 decision the Board granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefits purposes for a colostomy, secondary to a 
decubitus ulcer.  A claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the purposes 
of accrued benefits for renal failure was denied.  The 
appellant was notified of the decision, but did not appeal.

A December 2004 VA medical opinion based upon a review of the 
claims file found that the Veteran sustained an additional 
mental impairment as a result of treatment afforded to him 
during VA hospitalization from May to October 1997.  It was 
noted, however, that mental impairment was a known 
complication, albeit rare, of any surgery, including 
colostomy, and that the Veteran's additional impairment most 
likely did not arise from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  The examiner stated the additional mental 
disability was reasonably foreseeable and that this rare 
post-operative complication was listed as one of many 
potential complications on the signed surgical consent form.  
The examiner also found that the surgery and subsequent 
reduction in mental function caused the Veteran's death, but 
that his death was most likely not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The examiner 
stated death was reasonably foreseeable and that this rare 
post-operative complication too was listed as one of many 
potential complications on the signed surgical consent form.  

In a July 2006 rating decision the RO established a 100 
percent rating under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefits purposes for colostomy, secondary to 
decubitus ulcer.  An effective date was assigned from 
July 1997 until the date of the Veteran's death in December 
1997.

A January 2008 VA medical expert opinion, with clarification 
in February 2009, from the Surgical Service Chief of the Wm. 
S. Middleton Memorial Veterans Hospital found that the 
Veteran's decubitus ulcer and/or colostomy and his reduction 
in mental faculty due to the colostomy surgery did not cause 
or contribute substantially or materially to his death.  It 
was noted that, although unfortunate, it was clear that 
patients with prolonged hospitalization and a prolonged 
intensive care unit stay had increased risks for sacral 
decubiti.  Knowledge that the nursing issues surrounding the 
development of the sacral decubiti were not nearly as 
developed in 1997 as they were in 2007 was noted, but the 
physician stated it was clear that decubitus ulcer was a 
known complication of a prolonged hospital stay.  The 
physician further noted that VA records revealed that in late 
October 1997, before he was transferred, the Veteran had 
multiple episodes of fever and sepsis that likely contributed 
to his decreased mental status.  She reported that the 
neurology service at the subsequent medical facility which 
treated the Veteran thought this was caused by metabolic 
encephalopathy which was another potential complication of 
sepsis.  The physician stated that in 1997 it was not 
possible to predict what the risk of postoperative death 
would have been for the Veteran.



Accrued Benefits Claims

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2009).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of §17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
§17.32(b) of this chapter, as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
38 C.F.R. § 17.32(c) (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Based upon the evidence of record, the Board finds that a 
mental faculty reduction is not demonstrated, based upon the 
evidence in the file at date of death, to have been incurred 
as a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  The persuasive medical evidence, although 
provided after the Veteran's death, shows the Veteran's 
mental faculty reduction was a foreseeable event of the 
medical treatment for which consent was received.  The 
December 2004 VA examiner's opinion is shown to have reviewed 
all of the pertinent evidence of record and to have provided 
an adequate opinion based upon medical rationale.

While the appellant may sincerely believe that the Veteran's 
decrease in mental faculty was incurred as a result of VA 
fault, she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the purposes of accrued benefits for mental faculty reduction 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.

DIC Claim

Dependency and indemnity compensation (DIC) is paid for the 
cause of a Veteran's death when the evidence shows that a 
disability for which VA compensation is awarded (service 
connected or under the provisions of 1151) was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the disability must be one of 
the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that the disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

VA law provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (2009).  

Based upon the evidence of record, the Board finds that the 
evidence demonstrates that the Veteran's death was not caused 
or materially affected as a result of colostomy, secondary to 
a decubitus ulcer, nor any other additional disability for 
which VA compensation may be established.  The evidence shows 
the Veteran died as a result of respiratory failure due to 
end stage kidney failure in December 1997.  At the time of 
his death no disabilities were established as service 
connected; however, compensation under the provisions of 
38 U.S.C.A. § 1151 for accrued benefits purposes for 
colostomy, secondary to decubitus ulcer, was posthumously 
established with a 100 percent rating effective from July to 
December 1997.  VA compensation for renal failure was denied 
in a final September 2003 Board decision.  The Veteran was 
not continuously rated totally disabled for the 10 years 
immediately preceding his death.  

The medical evidence of record includes a December 2004 VA 
medical opinion based upon a review of the claim file which 
found that the Veteran sustained an additional mental 
impairment as a result of treatment afforded to him during VA 
hospitalization from May to October 1997 and that the surgery 
and subsequent reduction in mental function caused the 
Veteran's death.  The physician specifically found, however, 
that his death was most likely not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  It was further 
noted that the Veteran's death was reasonably foreseeable and 
that the reduction in mental function was a rare post-
operative complication that was listed as one of many 
potential complications on the surgical consent form.  VA 
medical expert opinions dated in January 2008 and 
February 2009 also found that the Veteran's decubitus ulcer 
and/or colostomy and his reduction in mental faculty due to 
the colostomy surgery did not cause or contribute 
substantially or materially to his death.  It was noted that, 
although unfortunate, it was clear that patients with 
prolonged hospitalization and a prolonged intensive care unit 
stay had increased risks for sacral decubiti and that this 
was a known complication of prolonged hospitalization.  These 
opinions are persuasive and are shown to have been based upon 
a review of the record and to have been based upon adequate 
medical rationale.  Therefore, the Board finds that 
entitlement to DIC must be denied.  The preponderance of the 
evidence is against the appellant's claim.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for the purposes of accrued benefits for 
mental faculty reduction is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A § 1151 
is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


